      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                          Entered 01/28/19 14:29:30              Page 1 of 18
Lee Law Firm, PLLC
8701 Bedford Euless Rd., Suite 510
Hurst, TX 76053



Bar Number: 24035997
Phone: (817) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             WICHITA FALLS DIVISION

In re: James Elliott McKnight                     xxx-xx-1168             §          Case No:
       421 South Washington                                               §
                                                                                     Date:        1/28/2019
       Seymour, TX 76380                                                  §
                                                                          §          Chapter 13
                                                                          §

      Teresa T Amason                             xxx-xx-0703
      421 South Washington
      Seymour, TX 76380



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,480.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $88,800.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                          Entered 01/28/19 14:29:30                   Page 2 of 18
Case No:
Debtor(s):    James Elliott McKnight
              Teresa T Amason



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,480.00     per month, months    1       to   60    .

          For a total of    $88,800.00      (estimated " Base Amount ").
          First payment is due      2/27/2019       .

          The applicable commitment period ("ACP") is        60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                       Lee Law Firm, PLLC              , total:         $3,700.00     ;
      $440.00   Pre-petition;             $3,260.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                         Entered 01/28/19 14:29:30                  Page 3 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
21st Mortgage                                        $6,392.70       1/31/2019          0.00%        Month(s) 1-60                   $106.55
2008 Deer Valley Mobile Home

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
21st Mortgage                                                          59 month(s)                    $1,065.45               04/01/2019
2008 Deer Valley Moblie Home

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
21st Mortgage                                        $2,130.90      2/1/19-3/1/19       0.00%        Month(s) 1-60                       $35.52
2008 Deer Valley Moblie Home

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Tower Loan of Farmerville                            $2,158.62         $3,000.00       0.00%         Month(s) 1-60                       $35.98
2003 Toyota Tacoma

B.

                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

Karen Scott                                                            $2,413.44       0.00%         Month(s) 1-60                       $40.23
Mobile home

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata




                                                                 Page 3
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                          Entered 01/28/19 14:29:30                Page 4 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL
Capital One                                                                 $6,881.00          $6,881.00 Surrender
2002 Polaris UTV
Ford Credit                                                                $62,279.12         $62,279.12 Surrender
2015 Ford F350

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Brownings Reliable Cars and Trucks                            2006 GMC Yukon Denali (approx. 123,000 miles)                     $13,069.54

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Bank of The West                                                       $0.00
Capital One                                                        $1,195.00
Capital One                                                        $1,113.00
Danny Hrncirik                                                     $2,100.00


                                                                 Page 4
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                            Entered 01/28/19 14:29:30                 Page 5 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

Discover                                                             $7,559.00
Kay Jewelers                                                         $3,236.00
Kell West Regional Hospital                                          $3,200.71
Radiology Associates of Wichita Falls                                  $192.00
SAM'S CLUB DC                                                        $7,029.00
Sears                                                                $4,125.00
Seymour Hospital                                                       $100.00
Seymour Hospital                                                        $60.00
Seymour Hospital Rural Health Clinic                                    $72.00
Syncb/Mega Group USA                                                 $2,056.00
SYNCB/Sams Club                                                      $5,319.00
SYNCB/WALMART                                                        $1,334.00
SYNCB/WALMART                                                        $5,179.00
SYNCB/WALMART                                                        $6,775.00
Synchrony Bank                                                       $4,625.00

TOTAL SCHEDULED UNSECURED:                                         $55,269.71
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
Brad Hammack                                          Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.




                                                                   Page 5
        Case 19-70023-hdh13 Doc 2 Filed 01/28/19                         Entered 01/28/19 14:29:30                 Page 6 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.




                                                                  Page 6
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                            Entered 01/28/19 14:29:30                 Page 7 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.




                                                                   Page 7
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                           Entered 01/28/19 14:29:30                 Page 8 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.




                                                                  Page 8
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                           Entered 01/28/19 14:29:30                 Page 9 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-70023-hdh13 Doc 2 Filed 01/28/19                         Entered 01/28/19 14:29:30                Page 10 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Karla M. Balli
Karla M. Balli, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Karla M. Balli                                                        24035997
Karla M. Balli, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
     Case 19-70023-hdh13 Doc 2 Filed 01/28/19                        Entered 01/28/19 14:29:30                   Page 11 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  28th day of January, 2019       :

(List each party served, specifying the name and address of each party)


Dated:            January 28, 2019                                        /s/ Karla M. Balli
                                                                          Karla M. Balli, Debtor's(s') Counsel

21st Mortgage                                     Capital One                                        Ford Credit
xxx0801                                           xxxxxxxxxxx2435                                    xxxxx1166
PO Box 477                                        P.O. Box 85619                                     P.O. Box 542000
Knoxville, TN 37901                               Richmond, VA 23285-5619                            Omaha, NE 68154-8000



21st Mortgage                                     Capital One                                        Internal Revenue Service
xxxx801-0                                         xxxxxxxxxxxx7791                                   Special Procedures-Insolvency
PO Box 477                                        P.O. Box 7680                                      P.O. Box 7346
Knoxville, TN 37901                               Carol Stream, IL 60116-7680                        Philadelphia, PA 19101-7346



Allen & Withrow                                   Capital One                                        James Elliott McKnight
Attorney at Law                                   xxxx-xxxx-xxxx-2455                                421 South Washington
12410 Cantrell, Ste 100                           P.O. Box 85619                                     Seymour, TX 76380
Little Rock, AR 72223                             Richmond, VA 23285-5619



Bank of The West                                  Comenity Bank/Stage                                JC Penney
xxxxx0230                                         0703                                               xxxxxxx4941
P.O. Box 4024                                     P.O. Box 182789                                    PO Box 985064
Alameda, CA 94501                                 Columbus, OH 43218                                 Orlando, Fl. 32896



Brad Hammack                                      Danny Hrncirik                                     Karen Scott
400 S Main St                                     406 S. Tackitt                                     101 N Washington, Room 106
Seymour, TX 76380                                 Seymour, TX 76380                                  El Dorado, AR 71730-5661




Brownings Reliable Cars and Trucks                Discover                                           Kay Jewelers
4570 Seymour Hwy                                  xxxx-xxxx-xxxx-7981                                8213
Wichita Falls, TX 76309                           P.O. Box 790213                                    PO Box 1799
                                                  Saint Louis, MO 63179-0213                         Akron, OH 44309




                                                               Page 11
     Case 19-70023-hdh13 Doc 2 Filed 01/28/19          Entered 01/28/19 14:29:30      Page 12 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

Kell West Regional Hospital           Radiology Associates of Wichita Falls   Stoneleigh Recovery Associates, LLC
5420 Kell West                        xxxxxxxxx0611                           xxx7563
Wichita Falls, TX 76310               P.O. Box 732877                         PO Box 1479
                                      Dallas, TX 75373                        Lombard, IL 60148



Midland Funding                       Robert B Wilson                         Syncb/Mega Group USA
xxxxxx4032                            1407 Buddy Holly Ave                    1168
2365 Northside Dr Ste 300             Lubbock, TX 79401                       950 Forrer Blvd
San Diego, CA 92108                                                           Dayton, OH 45420



Midland Funding                       SAM'S CLUB DC                           SYNCB/Sams Club
xxxxxx1619                            xxxx-xxxx-xxxx-0516                     0703
2365 Northside Dr Ste 300             PO BOX 960013                           P.O. Box 965005
San Diego, CA 92108                   Orlando, FL 32896-0013                  Orlando, FL 32896



Office of the Attorney General        Sears                                   SYNCB/WALMART
Main Justice Building, Room 5111      xxxx-xxxx-xxxx-7287                     xxxxxxxxxxxx9077
10th & Constitution Avenue, N.W.      PO Box 78051                            PO BOX 530927
Washington, D.C. 20530                Phoenix, AZ 85062                       Atlanta, GA 30353-0927



Office of the Attorney General        Seymour Hospital                        SYNCB/WALMART
Child Support Division                xxxx4131                                xxxx-xxxx-xxxx-4545
P.O. Box 12017                        200 N Stadium Dr.                       PO BOX 960013
Austin, Texas 78711-2017              Seymour, TX 76380                       Orlando, FL 32896-0013



Portfolio Recovery Associates, LLC    Seymour Hospital                        SYNCB/WALMART
xxxx-xxxx-xxxx-4545                   xxxx4190                                xxxx-xxxx-xxxx-8652
120 Corporate Blvd., Ste. 100         200 N Stadium Dr.                       PO BOX 965024
Norfolk, VA 23502                     Seymour, TX 76380                       Orlando, FL 32896



Portfolio Recovery Associates, LLC    Seymour Hospital Rural Health Clinic    Synchrony Bank
xxxxxxxxxxxx1494                      x0827                                   xxxxxxxxxxxx7922
120 Corporate Blvd., Ste. 100         200 N Stadium Dr.                       PO Box 960061
Norfolk, VA 23502                     Seymour, TX 76380-2343                  Orlando, FL 32896-0061



Progressive Leasing                   State Comptroller of Public Accounts    Texas Alcohol Beverage Commission
256 West Datat Dr                     Revenue Accounting Division             License and Permits Division
Draper, UT 84020                      Bankruptcy Section                      P.O. Box 13127
                                      P.O. Box 13528                          Austin, Texas 78711-3127
                                      Austin, Texas 78711




                                                 Page 12
     Case 19-70023-hdh13 Doc 2 Filed 01/28/19   Entered 01/28/19 14:29:30   Page 13 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

Texas Attorney General's Office
Bankruptcy-Collections Division
P.O. Box 12548
Austin, Texas 78711



Texas Workforce Commission
TEC Building-Bankruptcy
101 East 15th Street
Austin, Texas 78778



The Bureaus Inc
xxxxx3392
1717 Central St
Evanston, IL 60201



Tower Loan of Farmerville
xxx0669
380 Bernice Hwy
Suite 2
Farmerville, LA 71241


United States Attorney
Office of the United States Attorney
3rd Floor, 1100 Commerce Street
Dallas, Texas 75242-1699



United States Trustee
Office of the United States Trustee
1100 Commerce Street, Room 976
Dallas, TX 75242-1699*




                                          Page 13
       Case 19-70023-hdh13 Doc 2 Filed 01/28/19                          Entered 01/28/19 14:29:30                   Page 14 of 18
Lee Law Firm, PLLC
8701 Bedford Euless Rd., Suite 510
Hurst, TX 76053



Bar Number: 24035997
Phone: (817) 265-0123
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                     WICHITA FALLS DIVISION
                                                             Revised 10/1/2016

IN RE: James Elliott McKnight                      xxx-xx-1168      §      CASE NO:
       421 South Washington                                         §
       Seymour, TX 76380                                            §
                                                                    §
                                                                    §

        Teresa T Amason                            xxx-xx-0703
        421 South Washington
        Seymour, TX 76380




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                      1/28/2019
                                                                                                  DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                           $1,480.00
 Disbursements                                                                                  First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                          $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                        $147.50                              $148.00
 Filing Fee                                                                                       $0.00                               $0.00
 Noticing Fee                                                                                    $39.90                               $0.00

 Subtotal Expenses/Fees                                                                        $192.40                              $148.00
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                $1,287.60                            $1,332.00
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                             Adequate              Adequate
                                                                           Scheduled          Value of       Protection           Protection
 Name                                 Collateral                             Amount          Collateral     Percentage       Payment Amount
 Tower Loan of Farmerville            2003 Toyota Tacoma                    $2,158.62        $3,000.00          1.25%                 $37.50

                                                                        Total Adequate Protection Payments:                           $37.50

DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                             Adequate              Adequate
                                                                           Scheduled                         Protection           Protection
 Name                                                                        Amount                         Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                            $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-70023-hdh13 Doc 2 Filed 01/28/19                         Entered 01/28/19 14:29:30                 Page 15 of 18
Case No:
Debtor(s):   James Elliott McKnight
             Teresa T Amason

 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled      Value of
   Name                                Collateral                            Start Date         Amount      Collateral   Payment Amount
   21st Mortgage                       2008 Deer Valley Moblie Home          04/01/2019       $85,343.00   $75,000.00          $1,065.45

                                                                         Total Adequate Protection Payments:                  $1,065.45

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                            $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                      $37.50
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                            $0.00
   Debtor's Attorney, pro rata:                                                                                               $1,250.10

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):
   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $1,065.45
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                      $37.50
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                            $0.00
   Debtor's Attorney, pro rata:                                                                                                 $229.05



 DATED:________________________
         1/28/2019

 /s/ Karla M. Balli
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-70023-hdh13 Doc 2 Filed 01/28/19                    Entered 01/28/19 14:29:30          Page 16 of 18
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

  IN RE: James Elliott McKnight                                                  CASE NO.
                                    Debtor


          Teresa T Amason                                                       CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on January 28, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Karla M. Balli
                                Karla M. Balli
                                Bar ID:24035997
                                Lee Law Firm, PLLC
                                8701 Bedford Euless Rd., Suite 510
                                Hurst, TX 76053
                                (817) 265-0123



21st Mortgage                                    Brownings Reliable Cars and Trucks         Comenity Bank/Stage
xxx0801                                          4570 Seymour Hwy                           0703
PO Box 477                                       Wichita Falls, TX 76309                    P.O. Box 182789
Knoxville, TN 37901                                                                         Columbus, OH 43218



21st Mortgage                                    Capital One                                Danny Hrncirik
xxxx801-0                                        xxxxxxxxxxx2435                            406 S. Tackitt
PO Box 477                                       P.O. Box 85619                             Seymour, TX 76380
Knoxville, TN 37901                              Richmond, VA 23285-5619



Allen & Withrow                                  Capital One                                Discover
Attorney at Law                                  xxxxxxxxxxxx7791                           xxxx-xxxx-xxxx-7981
12410 Cantrell, Ste 100                          P.O. Box 7680                              P.O. Box 790213
Little Rock, AR 72223                            Carol Stream, IL 60116-7680                Saint Louis, MO 63179-0213



Bank of The West                                 Capital One                                Ford Credit
xxxxx0230                                        xxxx-xxxx-xxxx-2455                        xxxxx1166
P.O. Box 4024                                    P.O. Box 85619                             P.O. Box 542000
Alameda, CA 94501                                Richmond, VA 23285-5619                    Omaha, NE 68154-8000
       Case 19-70023-hdh13 Doc 2 Filed 01/28/19                      Entered 01/28/19 14:29:30            Page 17 of 18
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

  IN RE: James Elliott McKnight                                                     CASE NO.
                                    Debtor


          Teresa T Amason                                                           CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #1)

Internal Revenue Service                         Midland Funding                               Robert B Wilson
Special Procedures-Insolvency                    xxxxxx1619                                    1407 Buddy Holly Ave
P.O. Box 7346                                    2365 Northside Dr Ste 300                     Lubbock, TX 79401
Philadelphia, PA 19101-7346                      San Diego, CA 92108



James Elliott McKnight                           Office of the Attorney General                SAM'S CLUB DC
421 South Washington                             Main Justice Building, Room 5111              xxxx-xxxx-xxxx-0516
Seymour, TX 76380                                10th & Constitution Avenue, N.W.              PO BOX 960013
                                                 Washington, D.C. 20530                        Orlando, FL 32896-0013



JC Penney                                        Office of the Attorney General                Sears
xxxxxxx4941                                      Child Support Division                        xxxx-xxxx-xxxx-7287
PO Box 985064                                    P.O. Box 12017                                PO Box 78051
Orlando, Fl. 32896                               Austin, Texas 78711-2017                      Phoenix, AZ 85062



Karen Scott                                      Portfolio Recovery Associates, LLC            Seymour Hospital
101 N Washington, Room 106                       xxxx-xxxx-xxxx-4545                           xxxx4131
El Dorado, AR 71730-5661                         120 Corporate Blvd., Ste. 100                 200 N Stadium Dr.
                                                 Norfolk, VA 23502                             Seymour, TX 76380



Kay Jewelers                                     Portfolio Recovery Associates, LLC            Seymour Hospital
8213                                             xxxxxxxxxxxx1494                              xxxx4190
PO Box 1799                                      120 Corporate Blvd., Ste. 100                 200 N Stadium Dr.
Akron, OH 44309                                  Norfolk, VA 23502                             Seymour, TX 76380



Kell West Regional Hospital                      Progressive Leasing                           Seymour Hospital Rural Health Clinic
5420 Kell West                                   256 West Datat Dr                             x0827
Wichita Falls, TX 76310                          Draper, UT 84020                              200 N Stadium Dr.
                                                                                               Seymour, TX 76380-2343



Midland Funding                                  Radiology Associates of Wichita Falls         State Comptroller of Public Accounts
xxxxxx4032                                       xxxxxxxxx0611                                 Revenue Accounting Division
2365 Northside Dr Ste 300                        P.O. Box 732877                               Bankruptcy Section
San Diego, CA 92108                              Dallas, TX 75373                              P.O. Box 13528
                                                                                               Austin, Texas 78711
      Case 19-70023-hdh13 Doc 2 Filed 01/28/19                        Entered 01/28/19 14:29:30     Page 18 of 18
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

  IN RE: James Elliott McKnight                                                     CASE NO.
                                    Debtor


         Teresa T Amason                                                           CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #2)

Stoneleigh Recovery Associates, LLC              Texas Alcohol Beverage Commission
xxx7563                                          License and Permits Division
PO Box 1479                                      P.O. Box 13127
Lombard, IL 60148                                Austin, Texas 78711-3127



Syncb/Mega Group USA                             Texas Attorney General's Office
1168                                             Bankruptcy-Collections Division
950 Forrer Blvd                                  P.O. Box 12548
Dayton, OH 45420                                 Austin, Texas 78711



SYNCB/Sams Club                                  Texas Workforce Commission
0703                                             TEC Building-Bankruptcy
P.O. Box 965005                                  101 East 15th Street
Orlando, FL 32896                                Austin, Texas 78778



SYNCB/WALMART                                    The Bureaus Inc
xxxxxxxxxxxx9077                                 xxxxx3392
PO BOX 530927                                    1717 Central St
Atlanta, GA 30353-0927                           Evanston, IL 60201



SYNCB/WALMART                                    Tower Loan of Farmerville
xxxx-xxxx-xxxx-4545                              xxx0669
PO BOX 960013                                    380 Bernice Hwy
Orlando, FL 32896-0013                           Suite 2
                                                 Farmerville, LA 71241


SYNCB/WALMART                                    United States Attorney
xxxx-xxxx-xxxx-8652                              Office of the United States Attorney
PO BOX 965024                                    3rd Floor, 1100 Commerce Street
Orlando, FL 32896                                Dallas, Texas 75242-1699



Synchrony Bank                                   United States Trustee
xxxxxxxxxxxx7922                                 Office of the United States Trustee
PO Box 960061                                    1100 Commerce Street, Room 976
Orlando, FL 32896-0061                           Dallas, TX 75242-1699*
